217 N.W.2d 197 (1974)
STATE of Minnesota, Respondent,
v.
Roderick William IRVING, Appellant.
No. 44000.
Supreme Court of Minnesota.
April 5, 1974.
*198 C. Paul Jones, Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, Gary W. Flakne, County Atty., Theodore R. Rix, Vernon E. Bergstrom and Michael McGlennen, Asst. County Attys., Minneapolis, for respondent.
Considered and decided by the court without oral argument.
PER CURIAM.
Defendant contends on this appeal from judgment of conviction of aggravated forgery, Minn.St. 609.625, that the district court erred in accepting the guilty plea upon which his conviction was based. Specifically, defendant contends that the trial court did not make sufficient inquiry to establish that there was an adequate factual basis for the plea. After careful consideration of this issue, we affirm.
The record shows that defendant, when questioned under oath, admitted uttering one check which he knew was forged and possessing other such checks with intent to utter. Further, the record leaves no doubt as to whether defendant had the requisite intent to defraud, thus distinguishing this case from Fox v. State, 288 Minn. 475, 181 N.W.2d 869 (1970), relied upon by defendant. There is therefore a sufficient factual basis for the conviction under Minn.St. 609.625, subd. 3. Defendant will not be permitted to plead anew simply because the prosecutor and defense counsel, rather than the trial court, elicited some of the information establishing the factual basis. See, State v. Greenfield, 291 Minn. 534, 191 N.W.2d 398 (1971); State v. Coe, 290 Minn. 537, 188 N.W.2d 421 (1971).
Affirmed.
SCOTT, J., took no part in the consideration or decision of this case.